Exhibit 10.6




EXCLUSIVE LICENSE AGREEMENT




THIS AGREEMENT, entered into and effective as of the 15th day of September, 2007
(the "Effective Date") by and between GLOBAL TREK XPLORATION, INC., a California
corporation having its principal place of business at 117 West 9th Street, Suite
Number 1214, Los Angeles, CA 90015 (hereinafter referred to as "LICENSOR") and
MY ATHLETE LLC, a Delaware limited liability company having a principal place of
business at 31 Flat Rock Drive, Easton, CT 06612 (hereinafter referred to as
"LICENSEE");


RECITALS


WHEREAS, LICENSOR is the owner of all right, title and interest to the Licensed
Patent Rights (as defined below), has the right to grant the licenses contained
herein and desires to grant an exclusive license to LICENSOR to make, have made,
use, sell and offer for sale Licensed Products (as defined below) in the
Territory (as defined below) on the terms and conditions set forth in this
License Agreement; and


WHEREAS, LICENSEE desires to obtain from LICENSOR a license to make, have made,
use, sell and offer for sale  Licensed Products (as hereinafter defined) under
the Licensed Patent Rights (as hereinafter defined) in the Territory (as
hereinafter defined);
NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants, promises and agreements set forth herein, LICENSOR and LICENSEE
hereby mutually agree as follows:


ARTICLE I - GENERAL


1.01     All capitalized terms used in this Agreement (other than the names of
parties and Article headings) shall have the meanings established for such terms
herein.


1.02     The Schedules attached to this License Agreement are hereby
incorporated into and made a part of this License Agreement.


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II - DEFINITIONS


2.01     "Channel of Trade" shall mean:  non-motorized sports, including without
limitation non-motorized athletic activity, non-motorized sports competitions
and training for non-motorized sports competitions.


2.02     "Licensed Patent Rights" shall mean the United States patents and
United States patent applications and foreign patents and foreign patent
applications in the Field (as defined below) owned and/or controlled by
LICENSOR, including those set forth in Schedule 2.02 hereto, and all United
States and foreign pending or issued divisions, continuations,
continuations-in-part, reexaminations, reissues and extensions thereof covering
the same or similar subject matter, together with all improvements,
modifications, upgrades and enhancements.  The parties herby agree that
improvements to the Licensed Patent Rights shall include the biometrics
technology.


2.03     "Licensed Products" shall mean: any product utilizing the Licensed
Patent Rights.


2.04     "Territory" shall mean the world.


2.05     An "Affiliate" of LICENSOR or LICENSEE respectively shall mean any
corporation, partnership, individual or other entity which directly or
indirectly controls, is controlled by, or is under common control with, that
party.


2.06     The “Effective Date” shall mean September 15, 2007.


2.07     The “Term” shall mean the period commencing on the date the LICENSEE
places its first production order for Licensed Products with LICENSOR and ending
on the date five (5) years after said first production order is placed unless
extended in accordance with Article VII of this License Agreement.


2.08     The “Letter of Intent” is the document entitled “Binding Letter of
Intent” signed by LICENSOR and LICENSEE a copy of which is attached hereto as
Schedule 2.08.




 
2

--------------------------------------------------------------------------------

 




 
2.09     The “Field” shall mean GPS position determination and transmission of
said location determination data to a central monitoring station which
disseminates the data through software, wireless communications, land based wire
systems and/or the internet.


ARTICLE III - LICENSE GRANT


3.01     Subject to all of the terms and provisions of this Agreement, LICENSOR
grants to LICENSEE and its Affiliates an exclusive license to make, have made,
use, sell and offer for sale Licensed Products in the Channel of Trade in the
Territory.


3.02     Notwithstanding any provision herein to the contrary, LICENSOR shall
not grant to any third party nor shall LICENSOR utilize itself the Licensed
Patent Rights in the Channel of Trade during the Term and any extended Term of
this License Agreement.


ARTICLE IV – CONSIDERATION, ROYALTIES AND REPORTS


4.01     In consideration for the license granted to LICENSEE hereunder,
LICENSEE and LICENSOR respectively shall each provide the consideration as set
forth in Schedule 4.01 of this License Agreement.


4.02     LICENSOR and LICENSEE agree that the consideration for the license
granted hereunder have been negotiated at arms length and that both parties
consider the consideration received by both parties to be fair and reasonable.


4.03     During the term of this Agreement, LICENSOR shall, and shall cause any
of its Affiliates to, maintain complete and accurate records of all fees due to
LICENSOR under this License Agreement.  LICENSOR shall deliver to LICENSEE
within ten (10) days after the last day of each month that this License
Agreement is in effect, a true and accurate written report, certified as true
and correct by an officer of LICENSOR, setting forth the gross dollar amounts
received by LICENSOR and Affiliates of LICENSOR for each category of fee due to
LICENSEE as set forth in Schedule 4.01 of this License Agreement; and the
calculation of the amounts paid and/or due to LICENSEE from LICENSOR.




 
3

--------------------------------------------------------------------------------

 




 
4.04     Simultaneously with providing the report required in Section 4.03, to
the extent such amounts have not already been paid to LICENSEE, LICENSOR shall
pay to LICENSEE in United States Dollars the entire amount due to LICENSEE for
the month on account of which such report is made and submitted.


4.05     LICENSEE shall have the right, at its own expense, to request an audit
of any quarterly period ending not more than three (3) years prior to the date
of such request, and to appoint an independent accountant to perform such
audit.  The independent accountant appointed by LICENSEE shall have access to
the business records of LICENSOR and Affiliates of LICENSOR which are necessary
or appropriate to verify the amounts payable to LICENSEE pursuant to this
Agreement.  The independent accountant shall keep confidential information
received from LICENSOR or its Affiliates, except for information necessary for
disclosure to LICENSEE to report on the accuracy of LICENSOR's reports.  In the
event that a deficiency of three percent (3%) or more is discovered between the
actual payment due to LICENSEE and the amount of the payment specified in the
written report submitted by LICENSOR to LICENSEE pursuant to Section 4.03,
LICENSOR shall bear the costs of the audit conducted by LICENSEE.


4.06     All payments of amounts due to LICENSEE pursuant to any of the
provisions of this Agreement shall be made to LICENSEE by wire transfer at the
principal place of business of LICENSEE as specified in or pursuant to the
provisions of Article XIII of this Agreement.


4.07     No amounts due hereunder shall be withheld by LICENSOR or Affiliates of
LICENSOR, whether due to a claim of set-off or any other claim by LICENSOR of
any amount due to LICENSOR from LICENSEE.








 
4

--------------------------------------------------------------------------------

 




 
ARTICLE V - REPRESENTATIONS AND WARRANTIES


5.01     LICENSOR represents and warrants that it has the full authority to
grant to LICENSEE the rights with respect to the Licensed Patent Rights in
accordance with the provisions of this License Agreement and that is has secured
the necessary assignments, consents and approvals from the inventors of the
Licensed Patent Rights necessary to enter into this License Agreement and to
grant to LICENSEE the rights so granted hereunder.


5.02     LICENSOR represents and warrants to LICENSEE that the devices sold to
licensee hereunder shall be of merchantable quality and fit for their intended
purpose.
 
5.03     LICENSOR represents and warrants to LICENSEE:


(a)     that the Licensed Patent Rights are valid and enforceable and that
LICENSOR shall pay all necessary maintenance fees and prosecute diligently all
currently filed corresponding U.S. and foreign patent applications encompassing
the Licensed Patent Rights until issue or final rejection;


(b)     that the devices utilizing the Licensed Patent Rights sold by LICENSOR
to LICENSEE under this License Agreement are and will be free from infringement
of patents of third persons;
 
(c)     LICENSOR shall furnish to LICENSEE technical or manufacturing
information concerning the practice of the Licensed Patent Rights and
improvements to the Licensed Patent Rights developed by LICENSOR;


(d)     LICENSOR shall provide such technical assistance to LICENSEE sufficient
to enable LICENSEE to practice optimally the Licensed Patent Rights;


(e)     LICENSOR shall promptly notify LICENSEE of the issuance of any patents
encompassing the Licensed Patent Rights or and shall notify LICENSEE of any
improvements thereto; and




 
5

--------------------------------------------------------------------------------

 




 
(f)     LICENSOR shall consult with LICENSEE concerning the wisdom of (i)
pursuing pending patent applications, (ii) maintaining patents in force through
the payment of maintenance fees and (iii) filing additional patent applications
and the parties shall attempt to reach a joint decision on the foregoing
matters, provided however, that if LICENSOR elects not to maintain or pursue
patent protection on any of the Licensed Patent Rights then LICENSEE shall have
the option to pursue such Licensed Patent Rights in its own name and at is sole
expense with LICENSEE providing reasonable cooperation in support of LICENSOR’s
efforts.


5.04     LICENSEE represents and warrants that it has the full authority to
enter into this License Agreement and, where applicable, has obtained all
necessary approvals to enter into the undertakings contained herein.


ARTICLE VI - TRANSFERABILITY OF RIGHTS AND OBLIGATIONS


6.01     LICENSOR and LICENSEE may assign their respective rights and
obligations under this License Agreement only upon a writing signed by the other
party consenting to such assignment, which consent shall not be unreasonably
withheld.  Notwithstanding the foregoing sentence, in the event of a sale of
substantially all of the assets of a party, the other party's consent to
assignment will not be withheld, except based on a reasonable basis to conclude
that the party to which this Agreement will be assigned lacks the capacity to
fulfill the obligations and undertakings of the party seeking to assign this
License Agreement.  Any attempt to transfer, assign or sublicense which is not
in accordance with the terms of this License Agreement shall be void ab initio.


6.02     The provisions of this Agreement shall be binding upon and inure to the
benefit of all successors and permitted assigns of the parties hereto.






 
6

--------------------------------------------------------------------------------

 




 
ARTICLE VII – EXTENSION OF TERM; TERMINATION FOR BREACH


7.01     The Term of this License Agreement shall automatically renew for an
additional five (5) year term upon LICENSEE’s purchase of the number of devices
in accordance with paragraph 3 of Schedule 4.01 to this License Agreement.


7.02     Prior to the expiration of the Term of this Agreement, either party
may, at its option, terminate this Agreement and the license granted hereunder
upon prior written notice to the other party if that party fails to pay within
fifteen (15) days of the due date any amount required to be paid hereunder or if
the other party breaches any of the other covenants or provisions of this
Agreement.  Notwithstanding the foregoing, unless the breach is not capable of
being cured, the breaching party shall have fifteen (15) days from receipt of
notice to pay such overdue amount in full or to cure such other breach and
thereby avoid termination under this Section.  If:  (1) the breach is not
capable of being cured; (2) the overdue amount is not paid with interest at the
rate of one percent (1%) per month (but not to exceed the maximum amount of
interest permitted by applicable law) from the date due to the date paid; or (3)
such other breach is not cured within fifteen (15) days, then this Agreement and
all licenses granted hereby will terminate immediately and automatically without
any further notice or action on the part of the non-breaching party.  In the
event that the interest rate specified in this Section exceeds the maximum rate
of interest permitted by applicable law, such rate shall in such instance be
reduced to the maximum permitted rate.


7.03     In the event that LICENSOR shall become insolvent; be declared
bankrupt; voluntarily file or have filed against it a petition for bankruptcy or
reorganization; unless such petition is dismissed within ninety (90) days of
filing; enter into an arrangement for the benefit of creditors; enter into a
procedure of winding up to dissolution; or should a trustee or receiver be
appointed for its respective business assets or operations, LICENSEE shall be
deemed to have a fully paid up exclusive license to the Licensed Patent Rights
in the Channel of Trade in the Territory without the requirement of any further
payment or action on the part of LICENSEE.  Notwithstanding this Section 7.03,
it is acknowledged and agreed that in the event of insolvency, if it so elects,
LICENSOR shall be given ninety (90) days to undertake a reorganization and, so
long as LICENSEE’s rights and obligations under this License Agreement are not
affected by said reorganization, the terms and provisions of this License
Agreement shall remain in full force and effect.




 
7

--------------------------------------------------------------------------------

 




 
7.04     Except as otherwise specifically provided herein, expiration or
termination of this Agreement and of the license granted hereby for any reason
shall be without prejudice to:
 
(a)     the right of LICENSOR and LICENSEE to receive all payments accrued and
unpaid as of the effective date of such termination or to receive any payments
or other amounts which may accrue after the date of termination; and


(b)     any other rights, remedies or obligations which LICENSOR or LICENSEE may
then or thereafter have under this Agreement or otherwise.


7.05     Termination of this Agreement is without prejudice to either party to
avail itself of all remedies available in law and equity that are not
inconsistent with the provisions of this License Agreement.


7.06     The provisions of Sections 7.03 and Section 7.05 shall survive
termination or expiration of this Agreement.


ARTICLE VIII - THIRD-PARTY INFRINGEMENT


8.01     LICENSEE shall promptly notify LICENSOR after becoming aware of any
third-party infringement of the License Patent Rights hereunder.  After allowing
for a reasonable time to determine that infringement of the Licensed Patent
Rights is occurring, LICENSOR shall take all necessary steps to remedy the
infringement, including the institution of litigation if necessary.




 
8

--------------------------------------------------------------------------------

 




 
8.02     LICENSOR shall have the sole right to institute and control the
prosecution of a suit or to take any other action for infringement of any of the
Licensed Patent Rights.  LICENSEE agrees to take no action with respect to any
third-party infringement of Licensed Patent Rights unless expressly authorized
to do so in writing by LICENSOR.  LICENSEE agrees to, and to cause each of the
Affiliates of LICENSEE to, cooperate with LICENSOR in all respects, to make
employees of LICENSEE and any Affiliate of LICENSEE available to testify, to
make available any records, papers, information, specimens and the like, and to
join in any such suit as a voluntary plaintiff, upon LICENSOR's request.  Any
recovery or settlement obtained as a result of such suit or other action shall
be retained by LICENSOR for its own use and benefit, and LICENSEE shall have no
rights whatsoever in any such recovery or settlement, however, LICENSOR agrees
to provide reasonable compensation to LICENSEE and/or its Affiliates for costs
incurred by LICENSEE and/or its Affiliates for making employees available to
testify and/or making available any documentary evidence.   No settlement or
termination of litigation shall be entered into by LICENSOR that conflicts with
the rights granted to LICENSEE under this License Agreement.


8.03     Neither LICENSEE nor LICENSOR shall foster or encourage any
infringement of the Licensed Patent Rights by any third-party.  If either party
or any of either party’s Affiliates shall engage in such conduct, the other
party shall have the right to deem such conduct a material breach of this
Agreement, which breach shall be a basis of termination of this Agreement.
 


ARTICLE IX - MARKINGS


9.01     LICENSEE agrees to, and to cause Affiliates of LICENSEE to, mark in a
conspicuous location all Licensed Products and/or the containers or packaging
for any Licensed Product sold by LICENSEE or any Affiliate of LICENSEE with the
word "Patent" or "Patents" and the number or numbers of the Licensed Patent
Rights applicable thereto and with such additional legends, markings and notices
as may be required by any law or regulation of any jurisdiction in the
Territory.  LICENSEE and any Affiliate of LICENSEE shall mark any Licensed
Products (and/or the containers or packaging therefor) using a process covered
by any patent included in the Licensed Patent Rights with the number of each
such patent and, with respect to Licensed Patent Rights, to respond to any
request for disclosure under 35 U.S.C. § 287(b)(4)(B) by only notifying LICENSOR
of the request for disclosure and the identity of the person or entity making
such request for disclosure.  In lieu of marking with a specific patent number,
at its option LICENSEE may comply with its obligations under this Section 9.01
by using the legend “Sold Under License from Global Trek Xploration, Inc.”




 
9

--------------------------------------------------------------------------------

 




 
ARTICLE X - INTEGRATION; AMENDMENT


10.01   This Agreement represents the entire understanding between the parties,
and supersedes all prior or contemporaneous discussions, proposals,
negotiations, understandings and other agreements, express or implied, between
LICENSOR and LICENSEE with respect to the subject matter of this Agreement, and
there are no representations, promises, conditions, provisions or terms, whether
written or oral, with respect thereto, other than those specifically set forth
in this Agreement.


10.02  No provision in this Agreement may be amended, altered, modified,
discharged or terminated, except by a writing signed by a duly authorized
representative of LICENSOR and LICENSEE.


ARTICLE XI - INDEMNIFICATION


11.01  LICENSEE and Affiliates of LICENSEE shall jointly and severally defend,
indemnify and hold harmless LICENSOR and the Affiliates of LICENSOR, and the
officers, agents and employees of LICENSOR and its Affiliates, (collectively the
"Indemnified Parties") from and against any and all liabilities, damages,
losses, claims, suits, proceedings, demands, recovery, costs and expenses
(including, without limitation, the fees and expenses of counsel, litigation
expenses, and court costs) which arise out of or relate to, any breach by
LICENSEE or any Affiliate of LICENSEE of any representation, warranty or
covenant set forth in this Agreement.


11.02  LICENSOR and Affiliates of LICENSOR shall jointly and severally defend,
indemnify and hold harmless LICENSEE and the Affiliates of LICENSEE, and the
officers, agents and employees of LICENSEE and its Affiliates, (collectively the
"Indemnified Parties") from and against any and all liabilities, damages,
losses, claims, suits, proceedings, demands, recovery, costs and expenses
(including, without limitation, the fees and expenses of counsel, litigation
expenses, and court costs) which arise out of or relate to, any breach by
LICENSOR or any Affiliate of LICENSOR of any representation, warranty or
covenant set forth in this Agreement.




 
10

--------------------------------------------------------------------------------

 




 
11.03  The indemnity and insurance obligations under this Agreement shall
survive the termination or expiration of this Agreement and of the licenses
granted pursuant to this Agreement in order to indemnify and hold harmless the
Indemnified Parties (as defined in Sections 11.01 and 11.02) with respect to any
claims for which the Indemnified Parties are entitled to indemnification,
irrespective of whether any such claim arose prior or subsequent to the
effective date of termination or expiration.


ARTICLE XII - PRESS RELEASES AND PUBLICITY


12.01  The financial terms of this Agreement are strictly confidential and
neither LICENSOR nor LICENSEE shall issue a press release or public announcement
concerning, or otherwise disclose, the financial terms of this Agreement without
the prior specific written consent of the other party and approval of the
language of the press release or public announcement.  Notwithstanding the
foregoing, LICENSOR and/or LICENSEE may disclose in a press release, to
potential licensees, or otherwise, the fact that this Agreement has been
executed and entered into on mutually agreeable terms without disclosing the
amount of the payments or any of the other specific financial terms of this
Agreement.


12.02  Notwithstanding Section 12.01, LICENSOR or LICENSEE may disclose the
terms of this Agreement in response to:  (a) an order from a court or
governmental agency; (b) in response to a request by a party in litigation,
provided an appropriate protective order has been entered; or (c) if such
disclosure is necessary to comply with any other laws or regulations applicable
to LICENSOR or LICENSEE.


ARTICLE XIII - NOTICES


13.01   It will be a sufficient giving of any notice, request, report,
statement, disclosure, or other communication hereunder, to LICENSOR or to
LICENSEE, if the party giving it deposits a copy thereof in a post office in a
registered or certified envelope, postage prepaid, or with overnight courier,
prepaid, receipt requested, addressed to the other party at its address set
forth below or at any other address the other party may hereafter designate in
writing in accordance with the provisions hereof.  Unless otherwise specified in
this Agreement or otherwise designated in writing, payments to be made pursuant
to any of the provisions of this Agreement will be transmitted to the address to
which notice is to be given hereunder, or wired to the bank account of LICENSOR
as requested by LICENSOR.  The respective addresses for the parties are:




 
11

--------------------------------------------------------------------------------

 




 
If to LICENSEE:                                    My Athlete LLC
31 Flat Rock Drive
Easton, CT 06612


Attention:  John Brennan, President


If to LICENSOR:                                   Global Trek Xploration, Inc.
117 West 9th Street, Suite Number 1214
 Los Angeles, CA 90015


Attention:  President


Notice to a party shall be deemed notice to each Affiliate of that party for all
purposes, and neither party shall be required to give any separate notice to any
Affiliate.


ARTICLE XIV - APPLICABLE LAW AND JURISDICTION


14.01  All matters affecting the interpretation validity and performance of this
Agreement shall be governed by the laws of the State of California without
regard to its conflict of law principles.


14.02  The United States District Court for the District of California, if a
basis for Federal court jurisdiction is present, and otherwise a state court of
the State of California, shall have exclusive jurisdiction and venue over any
dispute arising under or relating to this Agreement, and LICENSEE and the
Affiliates of LICENSEE consent to the jurisdiction and venue of such
courts.  Each of LICENSOR and LICENSEE and Affiliates of LICENSEE submits to
personal jurisdiction and venue in the State of California in any action or
proceeding arising under or relating to this Agreement and hereby agrees not to
assert by way of pleading, motion or otherwise in any such suit, action or
proceeding, that such party is not personally subject to the jurisdiction of any
such court and such action or proceeding is brought in an inconvenient forum,
that the venue of the suit, action or proceeding is improper or that this
Agreement may not be enforced in or by such court.  In furtherance of such
submission to jurisdiction, each of LICENSOR and LICENSEE and Affiliates of
LICENSEE hereby agrees that, without in any manner limiting or restricting other
methods of obtaining personal jurisdiction over such party, personal
jurisdiction over LICENSOR or LICENSEE in any action or proceeding arising out
of or relating to this Agreement may be obtained over such party within or
without the jurisdiction of any court located in the State of California
(including a United States Federal District Court in such state) and that any
process, notice of motion, or other application to any court in connection with
any such action or proceeding may be served upon such party by registered or
certified mail to, or by personal service upon such party at the last address of
such party as specified in, or in accordance with the provisions of, Article
XIII of this Agreement.




 
12

--------------------------------------------------------------------------------

 




 
Each of the Affiliates of LICENSEE shall be bound by the provisions of this
Section 14.02.


14.03  In any action commenced to enforce this Agreement or as a result of a
breach of this Agreement, the prevailing party in such action shall be entitled
to recover the cost of such action, including attorneys' fees, incurred as a
result of the action to enforce and/or remedy the breach of this Agreement.


ARTICLE XV - MISCELLANEOUS


15.01  (a)           If any provision of this Agreement or the application of
any provision of this agreement to any person or under any circumstance shall be
held to be invalid, unenforceable or in conflict with the law of any
jurisdiction, the validity and enforceability of the remaining provisions and
the application thereof to any another person or under any other circumstance
shall not be affected by such holding.
 
(b)           Any provision of this Agreement which is held to be invalid or
unenforceable by a court of competent jurisdiction in any jurisdiction shall, as
to such jurisdiction, be ineffective only to the extent of such invalidity or
unenforceability.


15.02  The waiver by either party, whether express or implied, of any provision
of this Agreement, or of any breach or default by the other party, shall not be
construed to be a continuing waiver of such provision or of any succeeding
breach or default, or a waiver of any other provision of this Agreement.




 
13

--------------------------------------------------------------------------------

 




 
15.03   Nothing contained in this Agreement shall be construed to constitute or
imply a joint venture, partnership, or principal-agent relationship between
LICENSOR and LICENSEE.  Neither party by virtue of this Agreement shall have any
right, power or authority to act or create any obligation, express or implied,
on behalf of the other party.  Neither LICENSEE, nor any Affiliate of LICENSEE,
nor any of the employees of LICENSEE or of any Affiliate of LICENSEE shall in
any manner be deemed an employee or an agent of LICENSOR for any purpose
whatsoever.


15.04  The provisions of this Agreement are solely for the benefit of LICENSOR
and LICENSEE, their authorized Affiliates, and their permitted successors and
assigns (as defined herein), and no such provision shall be construed or applied
to confer any rights or benefits on any other person.


15.05  This Agreement may be simultaneously executed in several counterparts,
each of which shall be an original and all of which shall constitute but one and
the same instrument.  Both parties hereto may sign the same counterpart or each
party hereto may sign a separate counterpart of this Agreement.


15.06  Article, section and paragraph headings in this Agreement are for
reference purposes only and shall not in any way affect the construction or
interpretation of any provision of this Agreement.


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.




[Signature Page Follows]












 
14

--------------------------------------------------------------------------------

 




 


LICENSOR
LICENSEE
GLOBAL TREK XPLORATION, INC.
MY ATHLETE LLC
           
By ___________________________________
By ___________________________________
Title __________________________________
Title __________________________________ 
   
Dated _________________________________
Dated _________________________________
   
Witness _______________________________
Witness _______________________________
   

 
 
 
 
 
 
 
 
 

 


 
15

--------------------------------------------------------------------------------

 




 




SCHEDULE 2.02 - ISSUED PATENTS AND PATENT APPLICATIONS




ISSUED U.S. PATENTS


.           U.S. Patent No. 6,788,200 entitled “Footwear with GPS”






U.S. PATENT APPLICATIONS




U.S. Patent Application No. 10/274,730
U.S. Patent Application No. 11/494,751
U.S. Patent Application No. 11/506,175
U.S. Patent Application No. 11/516,805
U.S. Patent Application No. 11/517,603
U.S. Patent Application No. 11/348,292


FOREIGN PATENT APPLICATIONS


[NONE AT THIS TIME]






 
16

--------------------------------------------------------------------------------

 


SCHEDULE 2.08 – COPY OF LETTER OF INTENT










 
 
 
 


 
17

--------------------------------------------------------------------------------

 






SCHEDULE 4.01 – CONSIDERATION AND ECONOMIC TERMS




1.           Sections 8(a) and 8(c) of the Letter of Intent are hereby
incorporated into and made a part of this License Agreement.  Any sections of
the Letter of Intent not specifically referenced in the foregoing sentence of
this Schedule 4.01 are hereby superseded by the terms of this License Agreement
and of no force and effect.


2.           On or before October 1, 2007, LICENSEE shall exercise its warrants
to purchase Two Hundred Fifty Thousand (250,000) shares of LICENSOR’s common
stock at Thirty Six Cents ($0.36) per share and pay the full purchase price
agreed upon for such warrants which is the total amount of Ninety Thousand
Dollars ($90,000.00).  On or before November 15, 2007, LICENSEE shall exercise
its warrants to purchase an additional Two Hundred Fifty Thousand (250,000)
shares of LICENSOR’s common stock at Thirty Six Cents ($0.36) per share and pay
the full purchase price agreed upon for such warrants which is the total amount
of Ninety Thousand Dollars ($90,000.00).


3.           During the Term of this License Agreement, LICENSEE agrees to
purchase devices incorporating the Licensed Patent Rights from LICENSOR only;
provided LICENSOR is capable of meeting LICENSEE’s demand for said devices.  In
the event LICENSOR is for any reason incapable of meeting LICENSEE’s demand for
said devices, or the devices are defective, LICENSEE shall have the right to
source devices from an alternative supplier and LICENSOR shall provide
reasonable cooperation to LICENSEE in obtaining an alternative source of
supply.  The number of devices to be purchased by LICENSEE are as follows:


Year 1:                      Five Thousand (5,000) Devices
Year 2:                      Seven Thousand Five Hundred (7,500) Devices
Year 3:                      Eight Thousand Two Hundred Fifty (8,250) Devices
Year 4:                      Nine Thousand Seventy Five (9,075) Devices
Year 5:                      Nine Thousand Nine Hundred Eighty Two (9,982)
Devices


4.           LICENSOR shall supply the devices incorporating the Licensed Patent
Rights to LICENSEE at LICENSOR’s cost, excluding general administrative and
overhead, plus  Ten percent (10%).  LICENSOR shall adjust its price to LICENSEE
to reflect the most favorable terms given to any other licensee of the Licensed
Patent Rights in any other Channel of Trade.


5.           During the Term of this License Agreement, LICENSOR shall pay
LICENSEE the following percentages of the gross fees collected from customers of
LICENSEE as follows.


 
18

--------------------------------------------------------------------------------

 




 


LICENSOR will collect all of the following fees in subparagraphs (a) through (c)
below charged to customers of LICENSEE.  However, from said collection, the
following formulas shall apply:


(a)           LICENSOR’s Basic Cellular Connection Charge:  LICENSEE shall
receive ten percent (10%) of the gross fees collected from LICENSEE’s customers
in connection to LICENSOR’s “Basic” cellular connection charges.


(b)           LICENSOR’s Advanced Cellular Connection Charge: LICENSEE shall
receive fifteen percent (15%) of the gross fees collected from
LICENSEE’s customers in connection to LICENSOR’s “Advanced” cellular connection
charges.


(c)           Premium Cellular Connection Charge: LICENSEE shall receive ninety
five percent (95%) of the gross fees above either the Basic or Advanced Cellular
Connection Charge collected from LICENSEE’s customers in connection to “Premium”
cellular connection charges in consideration for features originated by LICENSEE
and agreed to by LICENSOR in the Premium Connection plan.


(d)           The foregoing fees will be collected by LICENSOR and paid to
LICENSEE within (thirty) 30 days of collection by LICENSOR or at the time of
collection once an automated system is in place.  LICENSOR shall provide reports
of all such fees collected in accordance with Section 4.03 of this License
Agreement.


6.          During the Term of this License Agreement, within thirty (30) days
of payment to LICENSEE by credit card companies, LICENSEE shall pay to LICENSOR
ten percent (10%) of the gross fees collected by LICENSEE for rental of Licensed
Products provided by LICENSEE.




 
 
 
 
19

--------------------------------------------------------------------------------